Citation Nr: 0929820	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a disorder 
manifested by hypoglycemia.

2. Entitlement to service connection for a disorder 
manifested by hand spasms, to include as secondary to a 
service-connected seizure disorder.

3. Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis.

4. Entitlement to an initial compensable evaluation for a 
lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 
2004.  

These matters are before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in September 
2004 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah that denied the benefits 
sought on appeal.  (The Veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
North Little Rock, Arkansas.  In December 2007, the Board 
returned the case for additional development, and the case 
was subsequently returned to the Board for further appellate 
review.

The issue of entitlement to an initial compensable evaluation 
for bilateral plantar fasciitis is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The Veteran is not shown to have a disorder manifested by 
hypoglycemia, and is not shown to have any residuals from the 
episode of reactive hypoglycemia treated during service.

2.  Any disorder manifested by hand spasms is not shown to be 
causally or etiologically related to service or to a service 
connected disability.  

3.  Throughout the appeal period, the Veteran's lumbar strain 
has not been productive of limitation of thoracolumbar 
flexion to 85 degrees or less; limitation of the combined 
ranges of motion to 235 degrees or less; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spine contour; or a vertebral body fracture 
with loss of 50 percent or more of the height.  


CONCLUSIONS OF LAW

1.  A disorder manifested by hypoglycemia was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, (2008).

2.  A disorder manifested by hand spasms was not incurred in 
or aggravated during active service, and is not proximately 
due to or the result of a service connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).

3.  The criteria for an initial compensable rating for lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2008).  The VCAA applies to the instant claim.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the Veteran's claims of service connection, he was 
advised of VA's duties to notify and assist in the 
development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  May 2004 and July 2004 letters explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating a disorder manifested by 
hypoglycemia or a disorder manifested by hand spasms, or 
those governing effective dates of awards, he is not 
prejudiced by lack of such notice, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), as rating and 
effective date criteria have no significance unless the 
claims are allowed, and this decision does not do so.  

Regarding the matter of the rating for the Veteran's lumbar 
strain, as the rating decision on appeal granted service 
connection for this matter and assigned a disability rating 
and effective date for the award, statutory notice had served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). A 
February 2006 Statement of the Case provided notice on the 
"downstream" issues of entitlement to increased 
ratings/effective dates for ratings assigned, and 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond/supplement the record regarding his 
claim.  Neither he nor his representative has alleged that 
notice in this matter was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in June 2004 (hypoglycemia and lumbar strain), 
July 2004 (hypoglycemia and hand spasms), February 2006 
(lumbar strain), and December 2006 (hand spasms).  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that a veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b). A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Hypoglycemia

The Veteran contends essentially that hypoglycemia was 
diagnosed in service and that he continues to experience 
symptoms from the disability, namely nervousness, agitation, 
and absent seizures.  However, the record does not include 
any competent evidence of a current diagnosis of 
hypoglycemia.

The Veteran's STRs show that in October 1990, he was seen for 
follow-up following a hospitalization for 
syncope/hypoglycemia.  An oral glucose test had been 
performed, and he exhibited symptoms at the 3rd hour when his 
glucose level was 46.  Reactive hypoglycemia was assessed, 
and counseling on following a hypoglycemic diet was provided.  
The Veteran was also advised to follow up for diabetes 
mellitus in the future.  In August 2001, he began to complain 
of light headedness, dizzy spells, confusion, palpitations, 
and agitation.  He reported that, in 1990, he experienced 
similar symptoms, had a seizure, and was given a diagnosis of 
reactive hypoglycemia.  After a physical examination, the 
Veteran's neurologist, Dr. E.H., assessed that he might have 
possible seizures.  In October 2001, Dr. E.H. requested that 
the Veteran's glucose level at onset of disorientation/ 
confusion spells be obtained to rule out hypoglycemia.  He 
was given a Glucometer as well as instructions on how to use 
it.  In December 2001, it was noted that the Veteran had 
experienced two episodes of dizziness.  During one episode, 
his blood sugar was 97 and on December 2, it was 41.  He felt 
nervous and giddy.  After eating a sandwich, his blood sugar 
went up to 97 and he felt fine.  Dr. E.H. noted that his 
thyroid stimulating hormone was elevated at 7.14, suggesting 
hypothyroidism, and his B12 level was 320, which made her 
suspect that he might have a B12 deficiency.  Probable B12 
neuropathy and confusion spells were assessed.  [Notably, the 
Veteran has been granted service connection for 
hypothyroidism and seizure disorders.]

During the June 2004 VA examination, the Veteran reported 
that he had a hypoglycemic episode in service that was 
associated with seizure-type activity.  After a physical 
examination, including diagnostic testing, the VA examiner 
stated, "There is no evidence of hypoglycemia on labs today.  
Therefore there is no specific pathology to render a 
diagnosis."

At the time of the July 2004 VA examination, the Veteran 
stated that as a result of his hematological condition, he 
experiences lightheadedness, headaches, weakness, and is 
easily fatigued.  He also stated that he bled easily, though 
he denied contracting infections easily because of this 
symptom.  A urinalysis and complete metabolic panel were 
performed; both tests were within normal limits.  The VA 
examiner opined, "A diagnosis [of hypoglycemia] is not 
possible because although the symptoms are suggestive of 
hypoglycemia, there is insufficient evidence to make this 
diagnosis."  The VA examiner suggested a glucose tolerance 
test.

November 2004 to August 2005 private treatment records from 
Mountain Home Medical Group show that on June 2005, the 
Veteran's private doctor, Dr. M.G.C., noted that the Veteran 
had known hypoglycemia with attendant rage reactions.  In 
August 2005, the Veteran was scheduled for a 2-hour glucose 
tolerance test.  A subsequent note from Dr. M.G.C. states 
that the test was discontinued when the Veteran's sugar level 
dipped too low for his well-being.

September 2005 to March 2007 VA outpatient treatment records 
are silent for any complaints, findings, treatment, or 
diagnosis related to hypoglycemia or its associated symptoms.

The Veteran's own statements stating that he has hypoglycemia 
and that it is related to his service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical diagnosis and causation; these 
questions are medical in nature and are not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007

The threshold matter that must be established, here as in any 
claim seeking service connection, is whether the Veteran 
indeed has the disability for which service connection is 
sought, i.e., hypoglycemia.  Although the Veteran was 
assessed as having reactive hypoglycemia in 1990, subsequent 
symptoms of dizziness, confusion, agitation, and 
lightheadedness have not been diagnosed as such.  VA 
attempted to assist the Veteran in establishing his claim by 
arranging for him to be examined to determine the presence 
and etiology of hypoglycemia; however, both June 2004 and 
July 2004 VA examiners found that there was insufficient 
evidence in the record to render such a diagnosis.  The 
Veteran was unable to successfully complete a glucose 
tolerance test in August 2005, and at the August 2008 Travel 
Board hearing, he testified that he was "leery" about 
having another one done given his past reactions.  Because 
the record does not show a diagnosis of hypoglycemia, or a 
diagnosis of a disorder manifested by hypoglycemia, the Board 
finds that there is no valid claim of service connection for 
such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Hence, the claim must be denied.

Hand Spasms

The Veteran's STRs are silent for any complaints of hand 
spasms or cramping.  Significantly, at the August 2008 Travel 
Board hearing, he testified that he could not recall having 
any hand spasms in service and that his first hand spasm 
occurred within a year of his separation from service.  He 
also testified that one of his physicians told him that his 
hand spasms may be a side effect of the medication, Zonegran, 
which he takes for his service-connected seizure disorder.  

On July 2004 authorized VA examination, the Veteran 
complained of cramping and spasms in both his hands that 
lasted 10-15 minutes each episode, with each episode 
occurring intermittently, as often as twice a month.  The 
Veteran stated that he could not use his hands during these 
episodes.  He did not receive any treatment for this 
condition, nor had he lost any time from work as a result of 
this condition.  On physical examination, the Veteran had 
normal dexterity, normal bilateral hand strength, and normal 
ranges of motion for each finger on both hands.  Based upon 
the foregoing, the examiner stated he was unable to render a 
diagnosis as there was insufficient evidence to make one.  He 
also stated that the most likely differential was hand 
vibration syndrome or a metabolic disorder.

November 2004 to August 2005 private treatment records from 
Mountain Home Medical Group show that in August 2005, the 
Veteran complained of hand cramping while working.

September 2005 to March 2007 VA outpatient treatment records 
show that in February 2006, the Veteran complained of leg and 
hand cramps.  In July 2006, he described these symptoms to 
his physician, Dr. S.S., who was providing follow-up 
treatment for his complex partial seizures.  He suggested 
that the Veteran was "possibly having some side effects from 
[Zonegran] in the form of parasthesisa [sic], concentrating 
problems, and memory troubles."  

On December 2006 VA examination, the Veteran complained of 
paresthesias, cramping, and pain in his hands.  These 
symptoms were brought on by excessive use of his hands, and 
were often disabling during episodes of flare-up.  On 
physical examination, the Veteran had excellent motor 
strength in his upper extremities with sensory nerves intact 
to pinpricks, proprioception, and vibration.  There was no 
loss of abductor pollicis longus or brevis muscle in the 
hands, and no muscle atrophy.  Small muscles in the hands 
were normal.  Hand cramps with pain related to a non-
metabolic abnormality was diagnosed.  In the examiner's 
opinion, the Veteran's hand spasms were not caused by his 
Zonegran medication as the paresthesias in his hands preceded 
the use of his medication.  He also noted that a recent EMG 
study showed no peripheral neuropathy in his hands, 
effectively ruling out any type of carpal tunnel syndrome, 
and therefore opined that due to the frequency of cramping in 
his hands, the Veteran had some sort of bilateral hand 
disability stemming from an unknown metabolic process.

A disorder manifested by hand spasms was not manifested in 
service.  The Veteran alleges it first manifested during his 
first postservice year; however, hand spasms are not a 
disorder subject to presumptive service connection as a 
chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Consequently, service connection for a 
disorder manifested by hand spasms on the basis that such 
disorder became manifest in service, and persisted, or on a 
presumptive basis is not warranted.

It is not in dispute that the Veteran now has a disorder 
manifested by hand spasms, as such is shown in VA outpatient 
treatment records and on December 2006 VA examination.  What 
the Veteran must still show to establish service connection 
for his hand disorder is that it is related to his service, 
or to his service-connected seizure disorder.  

However, the record does not include any competent (medical) 
evidence that suggests there is indeed a nexus between the 
Veteran's current hand disorder and his service or to a 
service connected disability.  VA and private treatment 
records only note the complaints and treatment of hand 
spasms/cramping, and do not include opinions relating it to 
the Veteran's service.  

A VA physician has suggested that the Veteran's hand spasms 
may be a side effect from the medication that he takes for 
his service-connected seizure disorder.  However, the 
December 2006 VA examiner noted that the Veteran's hand 
spasms preceded his use of the medication and therefore, in 
his opinion, were not caused or aggravated by his seizure 
disorder.  As the record includes both medical evidence that 
tends to support that the Veteran's claim that his hand 
spasms are related to his service-connected seizure disorder, 
and medical evidence that is against such a claim, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Here, the Board places greater weight on the December 2006 VA 
examiner's opinion given his professional qualifications, his 
reference to evidence which reflects familiarity with the 
entire record, and his explanation of the rationale for his 
opinion.  The VA physician's opinion, on the other hand, was 
entirely speculative in nature and without probative value.  
See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (finding that 
the Board may place greater weight on one medical 
professional's opinion over another's depending on factors 
such as reasoning employed by the medical professionals, and 
whether or not and to what extent they review prior clinical 
records and other evidence.)

The Veteran's own statements relating his hand spasms to his 
service or to his service-connected seizure disorder are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical causation; this question 
is medical in nature and is not capable of resolution by lay 
observation.  See Espiritu, supra; see also Jandreau, supra.  

The preponderance of the evidence is against a finding of a 
nexus between the Veteran's current disorder manifested by 
hand spasms and his service or his service-connected 
disability of seizure disorder.  Consequently, the 
preponderance of the evidence is against the Veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply and the claim must be denied.

Increased Rating

In May 2004, prior to the Veteran's separation from service, 
he filed a claim for service connection for a low back 
disability.  Service connection for a lumbar strain was 
granted in September 2004, and is currently rated 
noncompensable under Code 5237 for lumbosacral strain.  The 
Veteran essentially contends that the evaluation assigned for 
his lumbar spine disability does not accurately reflect the 
severity of that disability.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  
While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  When a question arises as to 
which of two ratings applies under a particular code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Lumbosacral strain is rated under the General Rating Formula 
for Rating Diseases and Injuries of the Spine (General Rating 
Formula, outlined below).  See 38 C.F.R. § 4.71a, Code 5237.  
Under the General Rating Formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply: 

A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, 
combined range of motion for the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour.  

A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 
100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

There are several notes following the General Rating Formula 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  38 C.F.R. § 4.71a.

At the June 2004 VA examination, the Veteran reported having 
chronic back pain for 12 years.  The pain occurred 
intermittently, oftentimes occurring 4 times a week and 
lasting a half hour each time, and by itself.  It was not 
relieved by stretching.  He denied any radiation of the pain, 
and described it as aching, burning, and sharp.  He rated his 
pain level as 8 out of 10.  It was noted that the Veteran had 
not been incapacitated by his chronic back pain, nor had it 
caused any functional impairment.  The Veteran had not lost 
any time from work as a result of his chronic back pain.  On 
physical examination, his posture and gait were normal.  
Lumbar spine ranges of motion were normal: 0 to 90 degrees 
forward flexion, 0 to 30 degrees backward extension, 0 to 30 
degrees right and left lateral flexion, and 0 to 30 degrees 
bilateral rotation.  An X-ray of the lumbar spine revealed 
normal lordosis of the lumbar spine, normal vertebral bodies 
without fracture or lesion, and normal intervertebral disc 
spaces.  Chronic lumbar strain was diagnosed.

November 2004 to August 2005 private treatment records from 
Mountain Home Medical Group show that in June 2005, the 
Veteran complained of low back problems.  Degenerative joint 
disease was assessed, and it was recommended that he undergo 
a CT scan of the lumbar spine.  This was completed and it 
showed diffuse low grade degenerative changes, including 
facet degenerative change and vertebral body spurring.  No 
obvious acute fractures or compressive injuries were shown; 
the changes noted appeared chronic.  There was no disc 
herniation shown.

September 2005 to March 2007 VA outpatient treatment records 
show complaints of low back pain.  A February 2006 X-ray of 
the lumbar spine showed possible old mild compression of the 
T11 and L2 with associated spurring; spurs were also seen in 
the lumbar spine.

On February 2006 VA examination, the Veteran complained of 
over 10 years of low back pain, primarily on his right side.  
It was noted that he had made adjustments in his work 
arrangements to accommodate his back, and that in the past 
year he had missed 2 days due to his back pain.  Lumbar spine 
ranges of motion were normal: 95 degrees forward flexion, 35 
degrees backward extension, 40 degrees right and left lateral 
flexion, and 35 degrees bilateral rotation.  The Veteran 
complained of discomfort in the right lower dorsal and upper 
lumbar paraspinous area at extreme lateral flexion and 
rotation.  After repetitive activity, there were no decreases 
in range or motion or increase in symptoms.  There was also 
no visible spasm or tenderness.  Degenerative lumbar disc 
disease with intermittent symptoms was diagnosed.

Based on this record the Board finds that under the General 
Rating Formula, it is not shown that at any point during the 
appeal period the Veteran's lumbar strain has been manifested 
by limitation of flexion to 85 degrees or less; limitation of 
combined thoracolumbar ranges of motion to 235 degrees or 
less; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or spinal contour; or vertebral 
body fracture with loss of 50 percent or more of the height.  
Consequently, a higher (compensable) rating under these 
criteria is not warranted.  38 C.F.R. § 4.71a, Codes 5237.

Additional factors that could provide a basis for an increase 
have been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that being 
compensated.  While VA outpatient treatment records and VA 
examinations note that the Veteran suffers from chronic low 
back pain with intermittent episodes of flare-ups that cause 
increases in pain, the rating assigned contemplates such 
degree of impairment.  Neurological symptoms warranting a 
separate compensable rating are not shown.  On close review 
of the entire record, the Board found no other potentially 
applicable diagnostic code that would provide for a higher 
(compensable) schedular rating for the Veteran's service-
connected lumbar strain at any point during the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(holding that where (as here) the rating appealed is the 
initial rating assigned with a grant of service connection, 
the entire appeal period is for consideration, and separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings").

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, that schedular criteria 
are inadequate.  The symptoms and associated restrictions of 
function shown are fully encompassed by the schedular 
criteria.  While accommodations in his employment appear to 
have been made in consideration of functional limitations due 
to the chronic lumbar strain, such occupational impairment is 
contemplated by the schedular criteria.  Consequently, 
referral for extraschedular consideration is not 
warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

Service connection for a disorder manifested by hypoglycemia 
is denied.

Service connection for a disorder manifested by hand spasms, 
to include as secondary to a service-connected seizure 
disorder, is denied.

An initial compensable evaluation for a lumbar strain is 
denied.


REMAND

A preliminary review of the record with respect to the claim 
for an initial compensable evaluation for plantar fasciitis 
discloses a need for further development prior to final 
appellate The Veteran seeks an increased rating for his 
service-connected plantar fasciitis, currently rated 
noncompensable.  The RO arranged for VA examinations in July 
2004 and February 2006.  At the July 2004 VA examination, the 
Veteran complained of pain, weakness, stiffness, and fatigue 
at rest and while standing or walking.  Based on the 
foregoing, the examiner diagnosed plantar fasciitis and 
opined that the subjective factors for the disorder were pain 
in feet after prolonged walking or standing; there were no 
objective factors.

On February 2006 VA examination, the Veteran complained of 
burning, tingling, and pain in his arches with numbness in 
his heels, and of "restless" feet.  He stated that he was 
treated in service with orthosis and physical therapy of 
heat, cold, and massage, all of which gave him some relief.  
Recently, his feet had gotten worse, and after being seen and 
treated at the VA, a pair of custom-molded orthosis had been 
prescribed.  On physical examination, the Veteran's feet were 
normal in appearance and neurologically.  His muscle strength 
was 4.  There was some mild palpable tenderness at the 
fascial insertion of both heels, but structurally, the 
arches, forefoot, and forefoot to rearfoot alignment 
positions were within normal limits.  There was no 
restriction in the range of motion.  Based on these findings, 
the examiner stated that the Veteran had "all of the proper 
wording and symptoms for a plantar fasciitis"; however, his 
complaints of nighttime pain, fidgety restless legs, and 
cramping were unusual for plantar fasciitis.  He stated he 
could not explain this dimension of his complaint, and 
suggested that the Veteran might have restless feet syndrome.  
As for the plantar fasciitis, the examiner opined that it was 
treatable and should do better with his orthosis.

At the August 2008 Travel Board hearing, the Veteran 
testified that his feet problems are constant and chronic.  
He described his symptoms as burning, feeling like something 
is crawling across them, itchy, painful, and irritating.  He 
also testified that he was given a diagnosis of peripheral 
neuropathy due to B12 deficiency in service.  VA outpatient 
treatment records show that the Veteran continues to be 
treated for plantar fasciitis, and has also complained of 
numbness and cramping in his feet.  A history of B12 
deficiency has also been noted.  As the Veteran's testimony 
suggests that his foot symptoms may be attributable to more 
than one foot disorder, another VA examination to properly 
assess which current symptoms are associated with his 
service-connected plantar fasciitis is necessary.

It is also noteworthy that where the appeal is from the 
initial rating assigned with the award of service connection 
for a disability, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
it is necessary to obtain any records of treatment the 
Veteran received for plantar fasciitis during the appeal 
period.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify the provider(s) of all treatment 
or evaluation he has received in 
connection with his plantar fasciitis 
since March 2007.  The RO/AMC should then 
obtain and associate with the claims file 
any records identified by the Veteran.  

2.  The RO/AMC should then arrange for 
the Veteran to be examined to determine 
the current severity and manifestations 
of his plantar fasciitis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  
The examiner is requested to report 
complaints and clinical findings 
pertaining to the Veteran's plantar 
fasciitis in detail.  

A complete history should be elicited, to 
include the types of therapy, orthotics, 
and/or medications that have been 
used/prescribed to treat the service-
connected disability.  The examiner 
should explain what types of 
symptoms/clinical findings are generally 
associated with plantar fasciitis, and 
specify which of the Veteran's 
symptomatology is due to plantar 
fasciitis and which are due to other 
nonservice connected pathology.  The 
examiner should also comment on the type 
and degree of functional impairment (and 
specifically impact on employment) that 
would result from plantar fasciitis.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


